Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the claim 1 limitation stating:
“wherein the first surface is inclining at a first acute angle with respect to the upper surface of the second lead frame, and wherein the first surface is facing the light- emitting diode”, and
“wherein a first central imaginary line extending in the first direction passes through a center of the light-emitting diode, wherein a first distance is from the first central imaginary line to a first inner edge of the inclined inner surface in a second direction perpendicular to the first central imaginary line, wherein a second distance is from the first central imaginary line to a second inner edge of the inclined inner surface in a third direction opposite to the second direction, wherein a first maximum distance of the first distance is greater than a second maximum distance of the second distance.
Min (PG Pub. No. US 2012/0275186 A1), which is the closest prior art, teaches a light-emitting device package (various embodiments disclosed in figs. 27-40) including first and second lead frames (122, 124), a package body (110), a light emitting diode disposed in a package body cavity (134 disposed on hole 164), a protection device disposed in a package body hole (128 disposed in 104), and a plurality of wires (159-1, 1158, 1159 among others) connecting the LED and the protection device to the first and second lead frames.
However, Min is silent to a first central imaginary line extending in the first direction passes through a center of the light-emitting diode, wherein a first distance is from the first central imaginary line to a first inner edge of the inclined inner surface in a second direction perpendicular to the first central imaginary line, wherein a second distance is from the first central imaginary line to a second inner edge of the inclined inner surface in a third direction opposite to the second direction, wherein a 
Similarly, Yu (patent document KR 20140029617 A, machine translation provided) teaches light emitting device 10 disposed in cavity 148, wherein the cavity comprises an inclined surface, but does not teach a maximum distance from a first central imaginary line to a first inner edge of the inclined inner surface in a second direction perpendicular to the first central imaginary line, is greater than a maximum distance from the first central imaginary line to a second inner edge of the inclined inner surface in a third direction opposite to the second direction.
In light of these limitations in the claims (see Applicant’s fig. 1 & ¶¶ 01190, 0135), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/Examiner, Art Unit 2894